Case 2:16-cr-20593-GAD-DRG ECF No. 217, PageID.3636 Filed 11/19/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

     UNITED STATES OF AMERICA,

               Plaintiff,
                                                 Case No. 16-cr-20593
                  v.
                                              U.S. DISTRICT COURT JUDGE
                                                 GERSHWIN A. DRAIN
         LIBERTY JARAMILLO,

          Defendant (D-2).
   ______________                   /

   ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION
            FOR COMPASSIONATE RELEASE [#213]
      On November 16, 2020, Defendant Liberty Jaramillo filed an Emergency

Motion for Compassionate Release. ECF No. 213. Defendant states that he

reported to the United States Penitentiary at Lewisburg on November 13, 2020 to

begin serving his 36-month sentence. The Government responded to Defendant’s

Motion on November 18, 2020 and opposed the requested relief, noting that

Defendant failed to exhaust his administrative remedies with the Bureau of Prisons

as required by 18 U.S.C. § 3582(c)(1)(A). ECF No. 215, PageID.3622. Indeed,

Defendant concedes he has not yet exhausted his administrative remedies, but

argues the Court should waive § 3582(c)(1)(A)’s exhaustion requirement. ECF

No. 213, PageID.3610-3611.




                                        1
Case 2:16-cr-20593-GAD-DRG ECF No. 217, PageID.3637 Filed 11/19/20 Page 2 of 3




      Defendant relies on outdated, non-binding authority in support of his

argument. See United States v. Agomuoh, 461 F. Supp. 3d 626, 634 (E.D. Mich.

May 18, 2020). In Alam, the Sixth Circuit rejected the same argument Defendant

advances here concluding that, while § 3582(c)(1)(A)’s exhaustion requirement is

not a jurisdictional rule, it is a mandatory claims-processing rule that is not subject

to judge-made exceptions and must be enforced “when properly invoked.” United

States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020). Here, the Government has

timely invoked the exhaustion rule; the exceptions to the exhaustion requirement,

waiver and forfeiture, are therefore inapplicable. Id. at 834 (finding no waiver

because the government had “timely objected to Alam’s failure to exhaust at every

available opportunity.”); see also United States v. Howard, No. 12-20751, 2020

U.S. Dist. LEXIS 149947, at *2-3 (E.D. Mich. Aug. 19, 2020) (proceeding to the

merits of the defendant’s compassionate release motion because the government

“decided to waive its exhaustion argument in its supplemental briefing and at oral

argument.”).

      Defendant may file a renewed motion for compassionate release upon

exhaustion of his administrative remedies in accordance with Alam. 960 F.3d at

833-34. Further, this Court will require Defendant to supplement his renewed

motion with medical records that document Defendant’s various medical

conditions, as well as their severity, as alleged in the present Motion.


                                           2
Case 2:16-cr-20593-GAD-DRG ECF No. 217, PageID.3638 Filed 11/19/20 Page 3 of 3




      Accordingly, Defendant’s Motion for Compassionate Release [#213] is

DENIED WITHOUT PREJUDICE. See United States v. Baskin, No. 20-1634,

2020 U.S. App. LEXIS 35266 at *4 (6th Cir. Nov. 6, 2020) (affirming denial of

compassionate release motion based on a failure to exhaust administrative

remedies consistent with § 3582(c)(1)(A), which is “a mandatory claims-

processing rule that requires us to dismiss the motion without prejudice.”) (citing

Alam, 960 F.3d at 834).

      IT IS SO ORDERED.



                                      s/Gershwin A. Drain__________________
                                      GERSHWIN A. DRAIN
                                      UNITED STATES DISTRICT JUDGE

Dated: November 19, 2020


                           CERTIFICATE OF SERVICE
      Copies of this Order were served upon attorneys of record and on Liberty
  Jaramillo, No. 54987-039, United States Penitentiary Lewisburg, 2400 Robert F.
                       Miller Drive, Lewisburg, PA 17837 on
              November 19, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                         3
